Citation Nr: 1738659	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-31 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for a left knee disability. 

4.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from April 1943 to April 1945.  He died in July 2012.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  See VETSNET Award Print received October 2, 2013, in Legacy Content Manager Documents.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to reschedule the Appellant for a personal hearing before a hearing officer at the RO. 

In a VA Form 9 received in November 2013, the Appellant requested a videoconference hearing before a member of the Board. 

Thereafter, in a February 2014 letter to the Appellant, the RO stated that she had been placed on a list of persons wanting a videoconference hearing.  She was also informed that, in lieu of the videoconference hearing, she could request an in person hearing before the Board, either in Washington, D.C., or at the RO.  As a final option, she could request a local hearing before a regional office decision maker, either instead of a Board hearing or in addition to a Board hearing.

In March 2014, the Appellant returned the February 2014 letter to the RO, and placed an "X" next to the paragraph outlining the option of a local hearing before a regional office decision maker.  To date, the Veteran has not been afforded an RO hearing, and the RO has not clarified the Veteran's desire to attend a Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Appellant for a local hearing before regional office decision makers.

2.  Thereafter, undertake any indicated development.

3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Appellant's satisfaction, she and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. 

4.  Also request that the Appellant to clarify whether she is also seeking a videoconference hearing before the Board or a personal hearing before the Board at the RO.  If so, schedule this hearing in accordance with the docket number of this appeal.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


